IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ESTATE OF ALFRED E. PLANCE,         : No. 114 WAL 2016
JR., DECEASED                              :
                                           :
                                           : Petition for Allowance of Appeal from
PETITION OF: JOY PLANCE                    : the Order of the Superior Court


                                      ORDER
PER CURIAM

      AND NOW, this 16th day of August, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are:


      (1)   When a property owner purports to transfer land to a trust, names himself
            as trustee, and retains possession of the deed, what is required to deliver
            the deed and effectuate the conveyance to the trust, and what party bears
            the burden of proving that the deed was executed and delivered?

      (2)   If a property owner effectively conveys land to trust for which he also
            serves as trustee, and he does not record the deed and retains
            possession of it, how does the recording statute apply to the property
            owner’s subsequent conveyance of the land, in his individual capacity, to
            himself and his spouse as tenants by the entireties, when the latter deed
            is duly recorded and the spouse had no notice of the prior conveyance to
            the trust, but paid only nominal consideration?

      (3)   When the Orphans’ Court grants a petition to probate a photocopy of a
            will, and an opposing party did not respond to the petition or appeal the
            Orphans’ Court’s order, but raises a claim regarding the will’s revocation
            as new matter in a responsive pleading during the estate’s administration,
            is the claim barred by the doctrine of res judicata or collateral estoppel?